


117 HR 4222 IH: Capitol Police Retirement Reform Act of 2021
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4222
IN THE HOUSE OF REPRESENTATIVES

June 29, 2021
Mr. Connolly (for himself, Mr. Ryan, and Ms. Wexton) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title 5, United States Code, to include certain overtime pay received by members of the Capitol Police in the computation of annuities for such members, and for other purposes.


1.Short titleThis Act may be cited as the Capitol Police Retirement Reform Act of 2021. 2.FLSA overtime compensation included as basic pay of members of Capitol Police (a)In generalSection 8331(3) of title 5, United States Code, is amended—
(1)in subparagraph (H), by striking and at the end; (2)in subparagraph (I), by inserting and after the semicolon;
(3)by inserting after subparagraph (I) the following:  (J)with respect to a member of the Capitol Police, overtime pay received on or after the date of enactment of this subparagraph for overtime under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) by operation of section 102(a)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1302(a)(1)), for up to an amount equal to 50 percent of any annual statutory maximum in overtime pay for customs officers set pursuant to section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1));; and
(4)in the undesignated matter following subparagraph (J) (as added by paragraph (3)), by striking subparagraphs (B) through (I) of this paragraph and inserting subparagraphs (B) through (J) of this paragraph,. (b)Implementation (1)In generalSection 8415 of title 5, United States Code, is amended by adding at the end the following:

(o)
(1)No part of overtime pay (as described in section 8331(3)(J)) paid to a member of the Capitol Police shall be treated as basic pay for purposes of any computation of an annuity under this section, unless, before the date of the separation on which entitlement to annuity is based, the separating individual has completed at least 15 years of service (whether performed before, on, or after the date of the enactment of this subsection). (2)If the condition under paragraph (1) is met, then any amounts received by the individual in the form of such overtime pay shall (for the purposes referred to in paragraph (1)) be treated as basic pay, but only to the extent that such amounts are attributable to service performed on or after the date of the enactment of this subsection, and only to the extent of the percentage allowable, which shall be determined as follows:


If the total amount of service performed, on or after the date of enactment of this subsection is:Then, the percentage allowable is:

Less than 4 years50
At least 4 but less than 8 years75
At least 8 years100.
(3)Notwithstanding any other provision of this subsection, 100 percent of all amounts received as overtime pay (as described in section 8331(3)(J)) shall, to the extent attributable to service performed on or after the date of the enactment of this subsection, be treated as basic pay for purposes of computing— (A)an annuity under section 8452; and
(B)a survivor annuity under subchapter IV, if based on the service of an individual who dies before separating from service.. (2)InformationNot less than once every year following the date of enactment of this section, the United States Capitol Police shall provide information to the Office of Personnel Management for the purposes of carrying out this section and the amendments made by this section, including information used to determine the normal-cost percentage (as that term is defined in section 8401 of title 5, United States Code).
(c)Technical amendmentThe second instance of subsection (s) (relating to physician comparability allowance) of section 8339 of title 5, United States Code, is redesiganted as subsection (t).  